DETAILED ACTION
In the response filed February 1, 2021, the Applicant amended claims 1-5, 8-13, and 16-20.  Claims 1, 9, 17, and 20, are further amended as a result of the Examiner’s Amendment included herein (as authorized by Shabbi Khan, registration number 61,884, on June 3, 2021).  Claims 1-20 are pending and currently under consideration for patentability. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim 20 was objected to for informalities.  Examiner thanks the Applicant for revising and amending the claim language, and hereby withdraws the objection from the previous Office action.

Applicant’s arguments, with respect to the rejection of amended claims 1-20 under 35 U.S.C. 103 have been considered, and are persuasive.  Although the cited art teaches a system to stream demonstrations of a software application, the claims more narrowly define an approach where a timing of the display of a content item to a user while streaming the demonstration is calculated.  Specifically, the amended claims require “identifying, by the content delivery provider, a first number of user interactions of a predefined type with the prompt of the content item displayed at the first display time for a predetermined amount of time in conjunction with the streaming of the application; calculating, by the content delivery provider, a second display time based on the first display time, a target response rate, and the first number of user interactions with the prompt of the content item at the first display time; streaming, by the 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in correspondence with Shabbi Khan (registration number 61,884) on June 3, 2021.  The application has been amended as follows: 

1. (Currently Amended) A method, comprising:
streaming, to each of a plurality of computing devices, by a content delivery provider executed by a first computing device, an application executed by the first computing device on behalf of each of the plurality of computing devices;
transmitting, by the content delivery provider, a content item including a prompt for downloading the application to each of the plurality of computing devices to be displayed at a first display time subsequent to beginning of a streaming of the application to each of the plurality of computing devices;
identifying, by the content delivery provider, a first number of user interactions of a predefined type with the prompt of the content item displayed at the first display time for a predetermined amount of time in conjunction with the streaming of the application;
calculating, by the content delivery provider, a second display time based on the first display time 
streaming, by the content delivery provider, the application executed by the first computing device to a second computing device; and
transmitting, by the content delivery provider, the content item including the prompt for downloading the application to the second computing device to be displayed at the second 
2. (Previously Presented) The method of claim 1, wherein transmitting the content item including the prompt to each of the plurality of computing devices further comprises retransmitting the content item including the prompt to a subset of the plurality of computing devices at a retransmission display time corresponding to a second amount of time between transmitting the content item including the prompt and retransmitting the content item including the prompt, responsive to not receiving a user interaction of the predefined type with the prompt of the content item at the first display time.
3. (Previously Presented) The method of claim 2, further comprising receiving, by the content delivery provider, a second number of user interactions of the predefined type with the prompt of the content item at the retransmission display time; and
wherein calculating the second display time further comprises increasing the second display time by the retransmission display time multiplied by the target response rate divided by a sum of the second number of user interactions with the prompt of the content item and the second number of user interactions with the prompt of the content item.
4. (Previously Presented) The method of claim 3, further comprises retransmitting the content item including the prompt to a second subset of the plurality of computing devices at a third display time corresponding to a second amount of time between retransmitting the content item including the prompt to the subset of the plurality of computing devices and retransmitting the content item including the prompt to the second subset of the plurality of computing devices, responsive to not receiving a user interaction with the prompt of the content item at the first display time;
receiving, by the content delivery provider, a third number of user interactions of the predefined type with the prompt of the content item at the third display time; and
wherein calculating the second display time further comprises increasing the first display time by the second display time plus the third display time multiplied by the target response rate divided by a sum of the number of user interactions with the prompt of the content item, the 
5. (Previously Presented) The method of claim 1, further comprising:
determining, by the content delivery provider, that the first number of user interactions with the prompt of the content item at the first initial display time divided by a total number of user interactions of the predefined type with the prompt of the content item is less than a predetermined interaction ratio; and
wherein calculating the second initial display time is performed responsive to the determination that the first number of user interactions with the prompt of the content item at the first initial display time divided by the total number of user interactions with the prompt of the content item is less than a predetermined interaction ratio.
6. (Previously Presented) The method of claim 1, wherein the target response rate comprises a predetermined interaction ratio multiplied by a total number of user interactions of the predefined type with the prompt of the content item.
7. (Previously Presented) The method of claim 1, further comprising determining, by the content delivery provider, that a total number of user interactions of the predefined type with the prompt of the content item is greater than an optimization data threshold.
8. (Previously Presented) The method of claim 1, further comprising determining, by the content delivery provider, that the second display time does not exceed an upper or lower boundary; and 
wherein transmitting the content item including the prompt to the second computing device, at the second display time, is performed responsive to the determination that the second initial display time does not exceed the upper or lower boundary.
9. (Currently Amended) A system, comprising:
a first computing device having one or more processors coupled with memory, the first computing device in communication with a plurality of computing devices via a network interface of the first computing device, the first computing device configured to: 
stream, to each of the plurality of computing devices, an application executed by the first computing device on behalf of each of the plurality of computing devices, 

identify a first number of user interactions of a predefined type with the prompt of the content item displayed at the first display time for a predetermined amount of time in conjunction with the streaming of the application; 
calculate a second display time 
stream the application executed by the first computing device to a second computing device, and
transmit the content item including the prompt to download the application to the second computing device to be displayed at the second display time subsequent to a beginning of a streaming of the application to the second computing device.
10. (Previously Presented) The system of claim 9, wherein the first computing device is further configured for retransmitting the content item including the prompt to a subset of the plurality of computing devices at a retransmission display time corresponding to a second amount of time between transmitting the content item including the prompt and retransmitting the content item including the prompt, responsive to not receiving a user interaction of the predefined type with the prompt of the content item at the first display time.
11. (Previously Presented) The system of claim 10, wherein the first computing device is further configured to identify a second number of user interactions of the predefined type with the prompt of the content item at the retransmission display time; and
wherein the first computing device is configured to increase the second display time by the retransmission display time multiplied by the target response rate divided by a sum of the first number of user interactions with the prompt of the content item and the second number of user interactions with the prompt of the content item.
12. (Previously Presented) The system of claim 11, further the first computing device is further configured to:

receive a third number of user interactions of the predefined type with the prompt of the content item at the third display time; and
increase the second display time by the second display time plus the third display time multiplied by the target response rate divided by a sum of the number of user interactions with the prompt of the content item, the second number of user interactions with the prompt of the content item, and the third number of user interactions with the prompt of the content item.
13. (Previously Presented) The system of claim 9, wherein the first computing device is further configured to determine that the first number of user interactions with the prompt of the content item at the first display time divided by a total number of user interactions of the predefined type with the prompt of the content item is less than a predetermined interaction ratio; and 
wherein calculating the second initial display time is performed responsive to the determination that the first number of user interactions with the prompt of the content item at the first initial display time divided by the total number of interactions with the prompt of the content item is less than the predetermined interaction ratio.
14. (Previously Presented) The system of claim 9, wherein the target response rate comprises a predetermined interaction ratio multiplied by a total number of user interactions with the prompt of the content item.
15. (Previously Presented) The system of claim 9, wherein the first computing device is further configured to determine that a total number of user interactions of the predefined type with the prompt of the content item is greater than an optimization data threshold.
16. (Previously Presented) The system of claim 9, wherein the first computing device is further configured to determine that the second display time does not exceed an upper or lower boundary; and
wherein transmitting the content item including the prompt to the second computing device, at an adjusted display time, is performed responsive to the determination that the second display time does not exceed the upper or lower boundary.

streaming, to each of a plurality of computing devices, an application on behalf of each of the plurality of computing devices;
transmitting a content item including a prompt for downloading the application to each of the plurality of computing devices to be displayed at a first display time subsequent to beginning streaming of the application to each of the plurality of computing devices;
identifying a first number of user interactions of a predefined type with the prompt of the content item displayed at the first display time for a predetermined amount of time in conjunction with the streaming of the application; 
calculating a second display time 
streaming the application to a second computing device; and
transmitting the content item including the prompt for downloading the application to the second computing device to be displayed at the second display time subsequent to a beginning of a streaming of the application to the second computing device.
18. (Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein execution of the instructions further cause the one or more data processors to retransmit the content item including the prompt to a subset of the plurality of computing devices at a retransmission display time corresponding to a second amount of time between transmitting the content item including the prompt and retransmitting the content item including the prompt, responsive to not receiving a user interaction of the predefined time with the prompt of the content item at the first display time.
19. (Previously Presented) The non-transitory computer-readable storage medium of claim 18, wherein execution of the instructions further cause the one or more data processors to receive a number of positive user interactions with the prompt of the content item at the subsequent display time, and

20. (Currently Amended) The non-transitory computer-readable storage medium of claim 19, wherein execution of the instructions further cause the one or more data processors to:
retransmit the content item including the prompt to a second subset of the plurality of computing devices at a third display time, responsive to not receiving a user interaction of the predefined type with the prompt of the content item at the second display time,
receive a third number of user interactions of the predefined type with the prompt of the content item at the third display time, and
increase the second display time by the second display time plus the third display 
   

	

	Allowable Subject Matter
Claims 1-20, are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Awati (U.S. PG Pub No. 2015/0025964 A1, January 22, 2015); Brownell et al. (U.S. Patent No. 8,806,655 B1, August 12, 2014) (hereinafter “Brownell”); Ollila et al.  (U.S. PG Pub No. 2009/0328158 A1, December 31, 2009) (hereinafter “Ollila”); and Reddig et al., “Watch out for the preview: The effects of a preview on the usability of a Content Management System and on the users’ confidence level” (published in 2008 IEEE International Professional Communication Conference on July 1, 2008), hereinafter Reddig).

Awati discloses a method and system for demonstrating a software application to a user.  An application management platform communicates with an electronic device of the user over a communication network.  The application management platform provides an advertisement notification to the user via the electronic device.  On performing an action on the advertisement notification by the user, a connection is established between the electronic device and the application management platform.  The application management platform streams audiovisual content of the software application to the electronic device and captures user inputs from the electronic device.  The user inputs comprise motions performed by the user on the streamed audiovisual content.  The application management platform thereby provides the demonstration of a full version of the software application to the user. 
Brownell discloses various embodiments for providing limited versions of applications.  A limited version of an application is automatically generated from a full version of the application based at least in part on an expected use of the application by a client computing 
Ollila discloses an apparatus for providing software application invitations.  The processor may be configured to receive an achievement in a software application and formulate at least one invitation to execute the software application.  The processor may further be configured to send at least one invitation to at least one invitee.  The invitation may include a means to access at least a portion of the software application.
Reddig teaches a preview positively affects the users’ satisfaction with the system and their effectiveness. The results also show that a preview does not positively affect the users’ efficiency.   

As per claim 1 (representative of claims 9 and 17), the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest “identifying, by the content delivery provider, a first number of user interactions of a predefined type with the prompt of the content item displayed at the first display time for a predetermined amount of time in conjunction with the streaming of the application; calculating, by the content delivery provider, a second display time based on the first display time, a target response rate, and the first number of user interactions with the prompt of the content item at the first display time; streaming, by the content delivery provider, the application executed by the first computing device to a second computing device; and transmitting, by the content delivery provider, the content item including the prompt for downloading the application to the second computing device to be displayed at the second display time subsequent to a beginning of a streaming of the application to the second computing device.”  This combination of functions/features would not .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621